EXHIBIT 10.4




STOCK OPTION GRANT

This STOCK OPTION GRANT, dated as of March 13, 2018 is delivered by Grasshopper
Staffing, Inc., a Nevada corporation (the “Company”) to Scott M. Boruff, an
individual resident of the State of Tennessee (the “Employee”).

RECITALS



A.

The Board of Directors of the Company has decided to make a stock option grant
to Employee as part of the consideration payable to Employee pursuant to an
Employee Agreement between the Company and Employee dated even herewith (the
“Agreement”).






B.

The Board of the Company has approved the Agreement and the grant of the options
included in the Agreement.




NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.

Grant of Option.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Employee an option (“Option”) to
purchase 2,500,000 shares of common stock of the Company (“Option Shares”) at an
exercise price of $3.00 per Share (the “Option Price”). The Option shall become
exercisable according to Paragraph 2 below.

2.

Exercisability of Option.  The option shall be a non-qualified option and shall
become vested and exercisable in equal annual installments over a period of four
(4) years from the date hereof, or immediately with respect to all Option Shares
underlying the Option in the event of a Change in Control (as defined in Section
5(c) of the Agreement).  

3.

Term of Option.  The stated expiration date of the option shall be the fifth
(5th) anniversary of the date hereof, subject to earlier termination as provided
under the Agreement.

4.

Exercise Procedures.

(a)

Subject to the provisions of Paragraphs 2 and 3 above, the Employee may exercise
part or all of the exercisable Option by giving the Board written notice of
intent to exercise in the manner provided in this Agreement, specifying the
number of Option Shares as to which the Option is to be exercised. On the
delivery date, the Employee shall pay the exercise price (i) in cash, or (ii) in
the event the Company’s Common Stock is publicly traded, with the approval of
the Board, by delivering Option Shares of the Company which shall be valued at
their Fair Market Value (as defined below) on the date of delivery, or (iii)
with the approval of the Board, by a combination of (i) and (ii). “Fair Market
Value” of a share of Common Stock as of a particular date (the “Determination
Date”) shall mean: (i) If the Company's Common Stock is traded on an exchange or
is quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the NYSE American, then the
average of the closing sale prices of the Common Stock for the five (5) trading
days immediately prior to (but not including) the Determination Date; or (ii) If
the Company's Common Stock is not traded on an exchange or on the NASDAQ Global
Market, NASDAQ Global Select Market, the NASDAQ Capital Market, the New York
Stock Exchange or NYSE American, but is quoted on the OTC Markets or in the
over-the-counter market, then the average of the closing bid and ask prices
reported for the five (5) trading days immediately prior to (but not including)
the Determination Date.





--------------------------------------------------------------------------------




(b)

The obligation of the Company to deliver Option Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Employee represent that the Employee is purchasing Option Shares for
the Employee’s own account and not with a view to or for sale in connection with
any distribution of the Option Shares, or such other representation as the Board
deems appropriate. The Company shall withhold amounts required to be withheld
for any taxes, if applicable. Subject to Board approval, the Employee may elect
to satisfy any income tax withholding obligation of the Company with respect to
the Option by having Option Shares withheld up to an amount that does not exceed
the minimum applicable withholding tax rate for federal (including FICA), state
and local tax liabilities.

5.

Reservation of Common Stock. The Company hereby represents and warrants that
there have been reserved, and the Company shall at all applicable times keep
reserved until issued (if necessary) as contemplated by this Section 5, out of
the authorized and unissued shares of Common Stock, sufficient shares to provide
for the exercise of the rights of purchase represented by this Option. The
Company agrees that all Option Shares issued upon due exercise of the Option
shall be, at the time of delivery of the certificates for such Option Shares,
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock of the Company.

6.

Adjustments. Subject and pursuant to the provisions of this Section 6, the
Option Price and number of Option Shares subject to this Option shall be subject
to adjustment from time to time as set forth hereinafter.

(a)

If the Company shall, at any time or from time to time while this Option is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Option Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Option Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Option Shares purchasable upon exercise of this Option shall
be adjusted by multiplying the number of Option Shares purchasable upon exercise
of this Option immediately prior to the date on which such change shall become
effective by a fraction, the numerator of which is shall be the Option Price in
effect immediately prior to the date on which such change shall become effective
and the denominator of which shall be the Option Price in effect immediately
after giving effect to such change, calculated in accordance with clause (i)
above. Such adjustments shall be made successively whenever any event listed
above shall occur.

(b)

In case the Company shall do any of the following (each, a “Triggering Event”):
(i) consolidate or merge with or into any other Person (as defined below) and
the Company shall not be the continuing or surviving corporation of such
consolidation or merger, or (ii) permit any other Person to consolidate with or
merge into the Company and the Company shall be the continuing or surviving
Person but, in connection with such consolidation or merger, any capital stock
of the Company shall be changed into or exchanged for securities of any other
Person or cash or any other property, or (iii) transfer all or substantially all
of its properties or assets to any other Person, or (iv) effect a capital
reorganization or reclassification of its capital stock, then, and in the case
of each such Triggering Event, proper provision shall be made to the Option
Price and the number of Option Shares that may be purchased upon exercise of
this Option so that, upon the basis and the terms and in the manner provided in
this Option,





2




--------------------------------------------------------------------------------

the Optionholder of this Option shall be entitled upon the exercise hereof at
any time after the consummation of such Triggering Event, to the extent this
Option is not exercised prior to such Triggering Event, to receive at the Option
Price as adjusted to take into account the consummation of such Triggering
Event, in lieu of the Common Stock issuable upon such exercise of this Option
prior to such Triggering Event, the securities, cash and property to which the
Employee would have been entitled upon the consummation of such Triggering Event
if the Employee had exercised the rights represented by this Option immediately
prior thereto (including the right of a shareholder to elect the type of
consideration it will receive upon a Triggering Event), subject to adjustments
(subsequent to such corporate action) as nearly equivalent as possible to the
adjustments provided for elsewhere in this Section 6, and the Option Price shall
be adjusted to equal the product of (A) the closing price of the common stock of
the continuing or surviving corporation as a result of such Triggering Event as
of the date immediately preceding the date of the consummation of such
Triggering Event multiplied by (B) the quotient of (i) the Option Price divided
by (ii) the Fair Market Value per share of Common Stock as of the date
immediately preceding the issuance date of this Option. Immediately upon the
occurrence of a Triggering Event, the Company shall notify the Employee in
writing of such Triggering Event and provide the calculations in determining the
number of Option Shares issuable upon exercise of the new Option and the
adjusted Option Price. Upon the Employee’s request, the continuing or surviving
corporation as a result of such Triggering Event shall issue to the Employee a
new Option of like tenor evidencing the right to purchase the adjusted number of
Option Shares and the adjusted Option Price pursuant to the terms and provisions
of this Section 6(b).  For purposes of this Section 6(b), “Person” means any
individual, corporation, partnership, joint venture, limited liability company,
association or any other entity.

7.

Piggy Back Registration Rights.  Whenever the Company proposes to register any
of its equity securities under the Securities Act of 1933, as amended, whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for the registration
of the Option Shares, the Company shall give the Employee prompt written notice
of its intention to effect such a registration and, at the Employee’s one time
option, shall include in such registration all Option Shares with respect to
which the Employee has given a written request to the Company for inclusion
therein within 15 days after the receipt of the Company's notice; provided,
however, that if, in the opinion of the Company or its managing underwriter, if
any, for such offering, the inclusion of a specific percentage (up to 100%) of
the Option Shares requested to be registered, when added to the securities being
registered by the Company or the selling shareholder(s), including the Employee,
will exceed the maximum amount of the Company's securities which can be marketed
(i) at a price reasonably related to their then current market value, or (ii)
without otherwise materially adversely affecting the entire offering, then the
Company may exclude from such offering the percentage of the Option Shares which
it has been requested to register.

8.

No Employment or Other Rights.  The grant of the Option shall not confer upon
the Employee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Agreement. The right of the Company to terminate the Agreement at
any time for any reason is specifically reserved, as provided in the Agreement.

9.

No Shareholder Rights.  Neither the Employee, nor any person entitled to
exercise the Employee’s rights in the event of Employee’s death, shall have any
of the rights and privileges of a shareholder with respect to the Option Shares
subject to the Option, until certificates for Option Shares have been issued
upon the exercise of the Option.

10.

Assignment and Transfers.  The rights and interests of the Employee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Employee, by will or by the laws of descent and
distribution. In the event of any attempt by the Employee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,





3




--------------------------------------------------------------------------------

except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Employee, and
the Option and all rights hereunder shall thereupon become null and void.




11.

Applicable Law.  The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Tennessee, without giving effect to the conflicts of laws provisions
thereof.

12.

Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Chief Financial Officer at the Company’s
principal executive offices at 3847 River Vista Way, Louisville, TN  37777, and
any notice to the Employee shall be addressed to Employee at 3847 River Vista
Way, Louisville, TN  37777, or to such other address as the Employee may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Employee has executed this Agreement,
effective as of the Date of Grant.

Grasshopper Staffing, Inc.

Scott Boruff

 

 

By:/s/ Melanie Osterman

Accepted: /s/ Scott M. Boruff

Melanie Osterman, President

Scott M. Boruff



















































































4


